OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                           AUSTIN




HonorclbleK’.3. Kuller
county Lttorney
mlney county
Brackattrllls, Texas

Dear Sir:




                                        shall appear




.d@fi:Y                    tlon 40 ot the Constitution   of Tex-

                             hold or exercise, at
                           thfalone civil Offloe of
                         that of Juatie.0or Peaoa,
                            Notary 2ublio and Post-

          In spite 0r the express exemptions enurmrated in
the above oonstitutional provision, the Courts of Texas have
        an additional requirement to pennit a person to hold
l.zc.poeed
two offfoee, i. e., that'the two offlaes be not laoozapatible.
Biencourt v. Parker, !37Tax. 558; State v. Brinkerhoif, 66
Tex. 45; Thomas Pi.klbarnathy County Line Independent School
~iatrfct, 290 S. '6.182; State V. &,rtin, 51 S. W. (ad) 615.
Bonorsble W. J. Mullor, Pa@. e


            Are the ofiicea of Juetia8 ot Pea08 and County
Conmissioner   incon@atibla?     article 1058, Cod8 of Crininal
Frooecurc, as asended,      19150,provides that the Co~esloner8~
Court shall approve the aooounts or Juetioer       0r Yeace r0r
r8fts in crfnfnal   actions.    Should a Juetloe of the Peaor
likewise be h County CoxniS6foner, he rould, In on8 oapaolty,
be passing upon his own aocount fn another Office. Such a
situation preoenta an ano~ly whloh clearly       randerr  the two
OffiO8f3 ilNOLQpatibl8. There may be other tunotions ot th8
two offices which BM lfkewlae lnooiupatlbl8,but th8 on8
instance cited is euffioient to 00~3 within the rule laid
down by the above 4888s.
          You are th8r8fOr8 advised that the llamep8TWn*I
aaa8 may not appear OIAthe OttiQial ballot   at a $aaeral 8180-
tion as a oandidate both for thr OfriO     O? Juetioe ot Peaoa
and County cOUURiS81On8r.




                                             i%lt8X'R. Kooh
                                                  arsietrnt